 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JANEEN SMITH, et al.,                              Case No.: 1:20-cv-00130-AWI-JLT

12                  Plaintiff,                          ORDER CLOSING THE ACTION
                                                        (Doc. 59)
13                  v.

14   ETHICON, INC., et al.,

15                  Defendants.

16

17          The parties have stipulated to the action being dismissed with prejudice and with each side to
18   bear their own fees and costs. (Doc. 59) The Federal Rules of Civil Procedure Rule 41 makes such
19   stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d

20   688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

21

22   IT IS SO ORDERED.

23      Dated:     July 15, 2021                           _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
